           Case 1:21-cv-00989-NONE-JLT Document 12 Filed 09/09/21 Page 1 of 6


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   JESSE CORDERO,                                     )       Case No.: 1:21-cv-0989 NONE JLT
                                                        )
12                   Plaintiff,                         )       SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
                                                        )
13            v.                                        )
                                                        )       Pleading Amendment Deadline: 12/13/2021
14   TRICAM INDUSTRIES, INC.                            )
                                                        )       Discovery Deadlines:
15                   Defendant.                         )             Initial Disclosures: 9/30/2021
                                                        )             Non-Expert: 7/15/2022
16                                                                    Expert: 9/30/2022
17                                                                    Mid-Discovery Status Conference:
                                                                      2/7/2022 at 8:30 a.m.
18
                                                                Non-Dispositive Motion Deadlines:
19                                                                    Filing: 10/13/2022
20                                                                    Hearing: 11/11/2022

21                                                              Dispositive Motion Deadlines:
                                                                       Filing: 12/1/2022
22                                                                     Hearing: 1/12/2023
23
                                                                Pre-Trial Conference:
24                                                                     3/9/2023 at 8:30 a.m.
                                                                       Courtroom 4
25   ///

26
27            1
              The Court finds the information provided in the Joint Scheduling Report and Scheduling Conference
28   Worksheet (Doc. 11) is sufficient to schedule the matter without a hearing. Thus, the scheduling conference set
     for September 20, 2021 is VACATED.

                                                            1
          Case 1:21-cv-00989-NONE-JLT Document 12 Filed 09/09/21 Page 2 of 6


1    I.      Magistrate Judge Consent:

2            Notice of Congested Docket and Court Policy of Trailing

3            Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the

4    Eastern District is to trail all civil cases. The parties are hereby notified that for a trial before a District

5    Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case set on the

6    same date until a courtroom becomes available.

7            The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

8    of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

9    criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

10   may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

11   Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

12   Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

13           The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

14   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

15   Local Rules, Appendix A, reassignments will be random, and the parties will receive no advance notice

16   before the case is reassigned to an Article III District Court Judge from outside of the Eastern District.

17           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

18   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

19   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

20   whether they will consent to the jurisdiction of the Magistrate Judge.

21   II.     Pleading Amendment Deadline

22           Any requested pleading amendments are ordered to be filed, either through a stipulation or

23   motion to amend, no later than December 13, 2021.

24   III.    Discovery Plan and Cut-Off Date

25           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

26   on or before September 30, 2021.

27           The parties are ordered to complete all discovery pertaining to non-experts on or before July 15,

28   2022, and all discovery pertaining to experts on or before September 30, 2022.


                                                          2
       Case 1:21-cv-00989-NONE-JLT Document 12 Filed 09/09/21 Page 3 of 6


1             Plaintiff shall disclose all expert witnesses, in writing, on or before July 29, 2022, and

2    Defendant shall disclose all expert witnesses, in writing, on or before August 26, 2022.2 Plaintiff shall

3    disclose all rebuttal experts on or before September 16, 2022.

4             The written designation of retained and non-retained experts shall be made pursuant to Fed.

5    R. Civ. P. Rule 26(a)(2), (A), (B), and (C) and shall include all information required thereunder.

6    Failure to designate experts in compliance with this order may result in the Court excluding the

7    testimony or other evidence offered through such experts that are not disclosed pursuant to this order.

8             The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to

9    experts and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

10   included in the designation. Failure to comply will result in the imposition of sanctions, which may

11   include striking the expert designation and preclusion of expert testimony.

12            The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

13   disclosures and responses to discovery requests will be strictly enforced.

14            A mid-discovery status conference is scheduled for February 7, 2022, at 8:30 a.m. before

15   Judge Thurston at 510 19th Street, Bakersfield, California. Counsel SHALL file a joint mid-discovery

16   status conference report one week before the conference. Counsel also SHALL lodge the status report

17   via e-mail to JLTorders@caed.uscourts.gov. The joint statement SHALL outline the discovery

18   counsel have completed and that which needs to be completed as well as any impediments to

19   completing the discovery within the deadlines set forth in this order. Counsel SHALL discuss

20   settlement and certify that they have done so. Counsel may appear via teleconference by dialing (888)

21   557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy

22   Clerk receives a written notice of the intent to appear telephonically no later than five court days

23   before the noticed hearing date.

24   IV.      Pre-Trial Motion Schedule

25            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

26
27
              2
28             In the event an expert will offer opinions related to an independent medical or mental health evaluation, the
     examination SHALL occur sufficiently in advance of the disclosure deadline, so the expert’s report fully details the
     expert’s opinions in this regard.

                                                                3
       Case 1:21-cv-00989-NONE-JLT Document 12 Filed 09/09/21 Page 4 of 6


1    than October 13, 2022,3 and heard on or before November 11, 2022. Non-dispositive motions are

2    heard before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States

3    Courthouse in Bakersfield, California.

4            No motion to amend or stipulation to amend the case schedule will be entertained unless it

5    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

6    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

7    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

8    agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

9    shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

10   obligation of the moving party to arrange and originate the conference call to the court. To schedule

11   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

12   (661) 326-6620 or via email at SHall@caed.uscourts.gov. At least three days before the conference,

13   counsel SHALL file informal letter briefs detailing their positions. The briefs may not exceed 7 pages,

14   excluding exhibits. Counsel must comply with Local Rule 251 with respect to discovery disputes or

15   the motion will be denied without prejudice and dropped from the Court’s calendar.

16           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

17   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

18   receives a written notice of the intent to appear telephonically no later than five court days before the

19   noticed hearing date.

20           All dispositive pre-trial motions shall be filed no later than December 1, 2022, and heard no

21   later than January 12, 2023, in Courtroom 4 at 8:30 a.m. In scheduling such motions, counsel shall

22   comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

23   V.      Motions for Summary Judgment or Summary Adjudication

24           At least 21 days before filing a motion for summary judgment or motion for summary

25   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

26   to be raised in the motion.

27
28            3
                Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery of
     the dispute, but in not later than 30 days after the expiration of the non-expert discovery deadline.

                                                              4
           Case 1:21-cv-00989-NONE-JLT Document 12 Filed 09/09/21 Page 5 of 6


1             The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

2    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

3    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

4    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

5    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

6             The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

7    statement of undisputed facts at least five days before the conference. The finalized joint statement of

8    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

9    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

10   statement of undisputed facts.

11            In the notice of motion, the moving party SHALL certify that the parties have met and

12   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

13   Failure to comply may result in the motion being stricken.

14   VI.      Pre-Trial Conference Date

15            March 9, 2023 at 8:30 a.m. in Courtroom 4.

16            The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

17   The parties are further directed to submit a digital copy of their pretrial statement in Word format via

18   email at NONEorders@caed.uscourts.gov.

19            Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

20   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

21   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

22   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

23   Court to explain the nature of the case to the jury during voir dire.

24   VII.     Settlement Conference

25            The parties may file a joint written request for a settlement conference if they believe that such

26   a conference would be fruitful.

27   ///

28   ///


                                                        5
       Case 1:21-cv-00989-NONE-JLT Document 12 Filed 09/09/21 Page 6 of 6


1    VIII. Request for Bifurcation, Appointment of Special Master, or other

2             Techniques to Shorten Trial

3             Not applicable.

4    IX.      Related Matters Pending

5             There are no pending related matters.

6    X.       Compliance with Federal Procedure

7             All counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

8    Local Rules of Practice of the Eastern District of California, and to keep abreast of any amendments

9    thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its

10   increasing case load and sanctions will be imposed for failure to follow both the Federal Rules of Civil

11   Procedure and the Local Rules of Practice for the Eastern District of California.

12   XI.      Effect of this Order

13            The foregoing order represents the best estimate of the court and counsel as to the agenda most

14   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

15   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

16   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

17   subsequent status conference.

18            The dates set in this order are firm and will not be modified absent a showing of good

19   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

20   contained herein will not be considered unless they are accompanied by affidavits or

21   declarations, and where appropriate attached exhibits, which establish good cause for granting

22   the relief requested.

23            Failure to comply with this order may result in the imposition of sanctions.

24
25   IT IS SO ORDERED.

26         Dated:   September 8, 2021                                _ /s/ Jennifer L. Thurston
27                                                    CHIEF UNITED STATES MAGISTRATE JUDGE

28


                                                         6
